                                                                                                          FILED
                                                                                                 2019 Oct-16 PM 02:30
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

KRISTY ROBINSON,                                }
                                                }
          Plaintiff,                            }
                                                }
v.                                              }       Civil Action No.: 2:18-cv-1962-RDP
                                                }
NANCY A. BERRYHILL,                             }
Acting Commissioner of                          }
Social Security Administration,                 }
                                                }
          Defendant.                            }


                                   MEMORANDUM DECISION

          Plaintiff Kristy Robinson (“Plaintiff”) brings this action pursuant to Section 205(g) of the

Social Security Act (the “Act”), seeking review of the decision of the Commissioner of Social

Security (the “Commissioner”) denying her claims for a period of disability insurance benefits

(“DIB”). See 42 U.S.C. § 405(g). Based on the court’s review of the record and the briefs submitted

by the parties, the court finds that the decision of the Commissioner is due to be affirmed.

     I.      Proceedings Below

     On February 27, 2016 Plaintiff protectively applied for a period of disability and disability

insurance benefits under Title II of the Social Security Act, alleging disability as of July 1, 2011.

(R. 137). The Social Security Administration ("SSA") initially denied Plaintiff's application on

April 8, 2016. (R. 84). On June 16, 2016, Plaintiff filed a request for a hearing before an

Administrative Law Judge ("ALJ"). (R. 88). That request was granted (R. 88), and Plaintiff

received a hearing before ALJ Perry Martin on October 11, 2017. (R. 109).

     On February 13, 2018 the ALJ issued an unfavorable decision, finding Plaintiff “has not been

under a disability within the meaning of the Social Security Act from February 27, 2016 through
the date of this decision.” (R. 16). After the Appeals Council ("AC") denied Plaintiff's request for

review of the ALJ's decision (R. 1), the ALJ’s decision became the final decision of the

Commissioner, and, therefore, a proper subject for this court’s review.

   II.      Facts

         Plaintiff was 32 years old as of her application date. (R. 73). She has a high school

education (R. 158), and worked for a few months in 2004 and 2005 and a few more months in

2011. (R. 48-5, 143). Plaintiff initially alleged that she could not work due to HIV, panic attacks,

and chronic migraines. (R. 157). In addition to HIV, panic attacks, and chronic migraines, she later

alleged she experiences insomnia, depression, anxiety, and digestive issues (R. 176).

         In May 2015, Plaintiff presented to Dr. Rashundra Hopkins of the Kirklin Clinic. (R. 405).

The Kirklin Clinic documents indicate Plaintiff was diagnosed as Bipolar and prescribed Lithium

and Seroquel. (Id.).

         Plaintiff saw Dr. Christina Muzny at the Kirklin Clinic on February 16, 2016. (R. 800). Dr.

Muzny indicated that Plaintiff has a history of persisting migraines which had worsened since an

assault by a former partner. (Id.). Dr. Munzy noted Plaintiff’s migraines to be “daily and severe.”

(Id.). Dr. Munzy further indicated in her notes that Plaintiff suffers from chronic insomnia and is

prescribed Amitriptyline. (R. 338).

         On the same day, Plaintiff saw Dr. Leigh Medaris of the Kirklin Clinic, who diagnosed

Plaintiff with generalized anxiety disorder. (R. 800).

         On March 26, 2016, Dr. David Faber II of the Kirklin Clinic diagnosed Plaintiff with Post

Traumatic Stress disorder and referred Plaintiff to therapy, increased her Amitriptyline dosage,

and added Escitalopram to her prescribed medications. (R. 354-55).




                                                  2
   III.      ALJ Decision

          Disability under the Act is determined under a five-step test. 20 C.F.R. § 404.1520. First,

the ALJ must determine whether the claimant is engaging in substantial gainful activity. 20 C.F.R.

§ 404.1520(a)(4)(i). “Substantial work activity” is work activity that involves doing significant

physical or mental activities. 20 C.F.R. § 404.1572(a). “Gainful work activity” is work that is done

for pay or profit. 20 C.F.R. § 404.1572(b). If the ALJ finds that the claimant engages in substantial

gainful activity, then the claimant cannot claim disability. 20 C.F.R. § 404.1520(b). Second, the

ALJ must determine whether the claimant has a medically determinable impairment or a

combination of medical impairments that significantly limits the claimant’s ability to perform

basic work activities. 20 C.F.R. § 404.1520(a)(4)(ii). Absent such impairment, the claimant may

not claim disability. Id. Third, the ALJ must determine whether the claimant’s impairment meets

or medically equals the criteria of an impairment listed in 20 C.F.R. § 404, Subpart P, Appendix

1. See 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. If such criteria are met, the claimant is

declared disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

          If the claimant does not fulfill the requirements necessary to be declared disabled under the

third step, the ALJ may still find disability under the next two steps of the analysis. The ALJ must

first determine the claimant’s residual functional capacity (“RFC”), which refers to the claimant’s

ability to work despite her impairments. 20 C.F.R. § 404.1520(e). In the fourth step, the ALJ

determines whether the claimant has the RFC to perform past relevant work. 20 C.F.R. §

404.1520(a)(4)(iv). If the claimant is determined to be capable of performing past relevant work,

then the claimant is deemed not disabled. Id. If the ALJ finds the claimant unable to perform past

relevant work, then the analysis proceeds to the fifth and final step. 20 C.F.R. § 404.1520(a)(4)(v).

In the last part of the analysis, the ALJ must determine whether the claimant is able to perform any



                                                   3
other work commensurate with her RFC, age, education, and work experience. 20 C.F.R. §

404.1520(g). Here, the burden of proof shifts from the claimant to the ALJ to prove the existence,

in significant numbers, of jobs in the national economy that the claimant can do given her RFC,

age, education, and work experience. 20 C.F.R. §§ 404.1520(g), 404.1560(c).

         Here, the ALJ determined that Plaintiff met step one as she had not engaged in substantial

gainful activity since January 8. 2009. (R. 62). Next, the ALJ determined that Plaintiff has two

severe impairments: HIV and gender identity disorder. (R. 62). The ALJ determined that Plaintiff

does not have an impairment or combination of impairments that meet the listed impairments in

20 CFR Part 404, Subpart P, Appendix 1. (R. 62). The ALJ then determined that Plaintiff met step

four and is not capable of performing past relevant work. (R. 66). Finally, however, the ALJ

determined that Plaintiff has the residual functional capacity to perform the full range of medium

work as defined in 20 CFR 416.967(c). (R. 62).

   IV.      Plaintiff’s Argument for Remand or Reversal

         Plaintiff argues that (1) the ALJ’s decision that there are significant number of jobs in the

national economy for Plaintiff is not supported by substantial evidence based on the testimony of

vocational expert (“VE”); (2) the ALJ’s decision that Plaintiff does not meet the requirements of

14.11H-I is not supported by substantial evidence; (3) the ALJ’s decision that Plaintiff does not

meet the requirements of paragraph C of mental disorders is not supported by substantial evidence;

and (4) the ALJ’s decision that Plaintiff does not meet the requirements of paragraph C of mental

disorders is not supported by substantial evidence. (Pl. Br., Doc. #11 at 13-24).

   V.       Standard of Review

         The issues before this court are whether the record reveals substantial evidence to sustain

the ALJ’s decision, see 42 U.S.C. §405(g); Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir.



                                                   4
1982), and whether the correct legal standards were applied. See Lamb v. Bowen, 847 F.2d 698,

701 (11th Cir. 1988); Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). Title 42 U.S.C.

§405(g) mandates the Commissioner’s findings are conclusive if supported by “substantial

evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). The district court may not

reconsider the facts, reevaluate the evidence, or substitute its judgment for that of the

Commissioner; instead, it must review the final decision as a whole and determine if the decision

is reasonable and supported by substantial evidence. See id. (citing Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983)).

         Substantial evidence falls somewhere between a scintilla and a preponderance of evidence;

“[i]t is such relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Martin, 894 F.2d at 1529 (quoting Bloodsworth, 703 F.2d at 1239) (other citations

omitted). If supported by substantial evidence, the Commissioner’s factual findings must be

affirmed even if the evidence preponderates against the Commissioner’s findings. See Martin, 894

F.2d at 1529. While the court acknowledges judicial review of the ALJ’s findings is limited in

scope, the court also notes review “does not yield automatic affirmance.” Lamb, 847 F.2d at 701.

   VI.      Discussion

         Plaintiff “bears the burden of proving [s]he is disabled, and, consequently, [s]he is

responsible for producing evidence in support of [her] claim.” Ellison v. Barnhart, 355 F.3d 1272,

1276 (11th Cir. 2003) (citing 20 C.F.R. §416.912(a)). Upon careful review of the entire record, the

court concludes that Plaintiff has not met this burden. Thus, the court concludes the

Commissioner’s decision is supported by substantial evidence, is in accordance with applicable

law, and is due to be affirmed.




                                                 5
       A. The ALJ’s hypothetical question to the VE included all the Plaintiff’s limitations
          and therefore the VE’s testimony supports the ALJ’s decision.

       For a VE’s testimony to constitute substantial evidence to support the ALJ’s decision, the

ALJ must pose a hypothetical question to the VE that comprises all the claimant’s limitations. See

Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). Here, the ALJ provided the limitations

of Plaintiff’s RFC to a VE, and the VE identified sedentary jobs that Plaintiff could perform (R.

19, 52-53).

       Plaintiff alleges that the ALJ’s reliance on the VE’s testimony was misplaced; specifically,

she contends that the ALJ improperly failed to accept that (1) she had limitations requiring she be

off task 20 percent of the day, (2) that excessive absences would preclude work, and (3) that she

is unable to respond appropriately to the public or to routine work pressures. (Pl. Br., Doc. #11 at

13-18). The ALJ reasonably rejected the VE’s testimony about these additional limitations

because substantial evidence shows Plaintiff does not have those limitations. See Graham v.

Bowen, 790 F.2d 1572, 1576 (11th Cir. 1986) (holding vocational expert’s response to hypothetical

question was irrelevant where the claimant failed to prove he had the limitation included in the

question).

       An ALJ need not include limitations in a hypothetical question that are unsupported by the

record and need not accept testimony from a VE in response to unsupported limitations. Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2007) (hypothetical question was

proper where it omitted limitations that claimant alleged to suffer but were not supported by the

record); Wilson, 284 F.3d at 1227-28 (VE’s testimony supported ALJ’s decision where claimant’s

subjective assertions were not supported by the medical evidence); Graham, 790 F.2d at 1576.

       Here, as the ALJ correctly noted, the record does not document frequent emergency room

visits for extreme headache pain. (R. 21). Other than her own statements, Plaintiff cites no evidence

                                                 6
that her headaches were debilitating, such that they would cause this type of limitation. See

416.912(a); Santos v. Soc. Sec. Admin., Comm’ r, 731 F. App’ x 848, 852 (11th Cir. 2018) (citing

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) and 20 C.F.R. §§ 404.1545(a)(3),

416.945(a)(3)) (“A claimant bears the burden of proof for establishing the existence of a disability

and must produce evidence in support of a claim, including at the RFC stage”). Because the ALJ

included all of Plaintiff’s supported limitations in his first hypothetical question to the VE, the

VE’s response supports the ALJ’s decision that Plaintiff is not disabled.

       B. Substantial evidence supports the ALJ’s decision that Plaintiff’s impairments do
          not meet or equal a listed impairment, including Listing 14.11.

       At step three, the ALJ must determine whether a claimant’s impairments meet or medically

equal a Listing. See 20 C.F.R. § 404.1520(a)(4)(iii). A claimant may establish disability if he

proves that his impairments meet or equal a Listing. (Id.). To meet a Listing, a claimant must (1)

establish that he has a diagnosed condition included in the Listings and (2) provide objective

medical reports documenting that this condition meets the specific criteria of the applicable Listing

and the duration requirement. 20 C.F.R. § 404.1525(a)-(d). To equal a Listing, the medical findings

must be “at least equal in severity and duration to the listed findings.” 20 C.F.R. § 404.1525(a)-

(d). A diagnosis alone is insufficient to meet a Listing’s criteria. See Sullivan v. Comm’r, 493 U.S.

521, 530 (1990) (“An impairment that manifests only some of [a Listing’s] criteria, no matter how

severely, does not qualify.”). Further, the symptoms must last or be expected to last for a

continuous period of twelve months. See 20 C.F.R. § 404.1525(c)(4).

       Here, the ALJ considered Listing 14.11 and found that “the record does not document

findings consistent with the requirements of [this] listing.” (R. 18). Although Plaintiff has HIV,

“she has not been treated for opportunistic infections or cancers, her body mass index has remained

stable, and she has not experienced repeated manifestations of HIV infection as described in the

                                                 7
listing.” (R. 18). Listing 14.11 H and I, respectively, require complications of HIV infection

requiring hospitalization or repeated manifestations of HIV infection causing marked limitations.

(R. 18, 333-39, 359-61, 375-77, 398-404, 435-37, 451-54, 469- 72, 506-12, 558-64, 600-03, 632-

36, 655-59, 708-12, 726-29, 749-53, 800-05).

       Because the ALJ made an express finding regarding Listing 14.11, there was no error. See

Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986) (finding no error where ALJ’s listing’s

finding was implicit); see also O’Neal v. Comm’r of Soc. Sec., 614 F. App’x 456, 459 (11th Cir.

2015) (upholding ALJ’s implicit finding that claimant’s impairments did not meet a particular

listing); Gray v. Comm’r of Soc. Sec., 454 F. App’x 748, 750 (11th Cir. 2011) (same).

       C. The ALJ’s decision that Plaintiff does not meet the requirements of paragraph B
          of mental disorders is supported by substantial evidence.

       Plaintiff asserts that the ALJ erred in finding she did not meet the Paragraphs B or C criteria

of Listing 12.04. (Pl.’s Br., Doc. #11 at 20-27). Under 12.04 listing for depressive bipolar, and

related disorders, a claimant’s impairments must first meet the diagnostic criteria. See 20 C.F.R.

Pt. 404, Subpt. P, App. 1, § 12.04. Then, the impairments may satisfy the listing by also meeting

the Paragraphs B or C criteria. Id.

       The B criteria generally are an extreme limitation in one or a marked limitation in two of

the following areas of mental functioning: understanding, remembering, or applying information;

interacting with others; concentrating, persisting, or maintaining pace; and adapting or managing

oneself. (R. 18). 20 C.F.R. pt. 404, subpt. P, app. 1, §§ 12.00E, 12.04B. These areas are rated on a

five-point rating scale consisting of none, mild, moderate, marked, or extreme limitation. 20 C.F.R.

pt. 404, subpt. P, app. 1, § 12.00F2. A mild limitation means a claimant’s functioning is slightly

limited; a moderate limitation means a claimant’s functioning is fair; a marked limitation means a




                                                 8
claimant’s functioning is seriously limited; and an extreme limitation means a claimant is not able

to function. See id.

        Under the B criteria, the ALJ correctly found that Plaintiff had moderate limitations with

understanding, remembering, or applying information, interacting with others, and concentrating,

persisting, or maintaining pace and a mild limitation with adapting or managing oneself. (R. 18-

19). Plaintiff asserts that the ALJ should have found more than moderate limitations with

understanding, remembering, or applying information and concentrating, persisting, or

maintaining pace. (Pl.’s Br., Doc. #11 at 21-23). Plaintiff also argues that the ALJ should have

found more than mild limitations with adapting or managing oneself. (Pl.’s Br., Doc. #11 at 23-

24).

        Understanding, remembering, or applying information refers to the abilities to learn, recall,

and use information to perform work activities. 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05E1. At

mental status examinations, Plaintiff displayed normal findings in areas such as thought processes

and was further observed to have intact comprehension, good cognition, intact memory, intact

executive functioning, and good insight and judgment (R. 18, 336, 354, 361, 400, 437, 453, 508,

560, 602, 635, 657, 710, 728, 751, 802). Plaintiff complains that her migraines caused marked

limitations in this area, (Pl.’s Br., Doc. #11 at 23), but the ALJ specifically considered her

migraines and found that the record failed to reflect that her migraines would prevent her from

performing activities (R. 18). In fact, substantial evidence of record shows that Plaintiff’s

migraines did not cause debilitating limitations, and she was in fact able to complete daily

activities, such as occasional child care, performing in shows, cooking, shopping, traveling (R. 21,

37, 660, 663, 806). As such, the ALJ correctly found that Plaintiff did not meet B paragraph

criteria.



                                                 9
       D. The ALJ’s decision that Plaintiff does not meet the requirements of Paragraph C
          of mental disorders is supported by substantial evidence.

       To meet the Paragraph C criteria, a claimant must have medically documented history of

the existence of the mental disorder over a period of at least 2 years, with evidence of both: (1)

medical treatment, mental health therapy, psychosocial supports, or a highly structured setting that

is ongoing and that diminishes the symptoms and signs of the claimant’s mental disorder; and (2)

marginal adjustment, that is, the claimant has a minimal capacity to adapt to changes in the

claimant’s environment or to demands that are not already part of the claimant’s daily life. See 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 12.04C. For the C1 criterion, generally, the claimant must have

received ongoing medical treatment with a frequency consistent with accepted medical practice

for the type of treatment or evaluation required for the claimant’s medical condition. 20 C.F.R. Pt.

404, Subpt. P, App. 1, § 12.00G2b. For the C2 criterion, the record must show that the claimant’s

adaptation to the daily demands of life is fragile and increased changes or demands leads to

deterioration, such as the claimant cannot function outside his or her home or is hospitalized. 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00G2c.

       The ALJ correctly found that Plaintiff’s impairments did not meet the paragraph C criteria

noting, among other things, that there is no evidence of a marginal ability to adjust (as there is no

evidence that Plaintiff has minimal capacity to adapt to changes in her environment or to demands

that are not already part of her daily life). (R. 19). In support, the ALJ cited Plaintiff’s ability to

handle her mother’s death, move to a new city, attend to her medical needs, and participate in

community- based support groups. (R. 19, 333, 334, 660). The record further shows Plaintiff was

able to handle a stressful situation with a neighbor, requesting the assistance of the police and her

landlord, while also making a request to transfer housing. (R. 516). Plaintiff claims her

impairments meet the listing’s C1 criterion because she has continually sought medical treatment

                                                  10
and needs a highly-structured setting to function. (Pl.’s Br., Doc. #11 at 25). However, Plaintiff’s

treatment has not been consistent. Plaintiff has chosen not to go to appointments at times because

of the wait involved and has been counseled to reengage in care after what appears to be a year

without focused treatment. (R. 507, 511, 515). Although Plaintiff claims she has a highly structured

living environment because she lives in AIDS housing, (Pl.’s Br., Doc. #11 at 26), the record does

not reflect that Plaintiff is in this setting because of mental difficulties. As far as the C2 criterion,

Plaintiff has failed to rebut the evidence cited by the ALJ that she has more than a minimal ability

to adapt. Rather, she claims she meets the C2 criterion solely based on her testimony that she lays

down for days on end. (Pl.’s Br., Doc. #11 at 26). Plaintiff’s vague statement is not sufficient to

show she meets the criterion in the light of the specific evidence to the contrary cited by the ALJ.

Substantial evidence supports the ALJ’s finding that Plaintiff’s impairments do not meet Listing

12.04.


    VII.    Conclusion

         The court concludes that the ALJ’s determination that the Plaintiff is not disabled is

supported by substantial evidence and the proper legal standards were applied in reaching this

determination. The Commissioner’s final decision is therefore due to be affirmed. A separate order

in accordance with this memorandum decision will be entered.

         DONE and ORDERED this October 16, 2019.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE




                                                   11
